Citation Nr: 0314042	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) based on 
the veteran's death having resulted from Department of 
Veterans Affairs (VA) treatment.


REPRESENTATION

Appellant represented by:  Mississippi State Veterans Affairs 
Commission

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from May 1944 to January 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the VA Regional Office 
(RO).  In that rating decision the RO determined that the 
appellant, the veteran's surviving spouse, was not entitled 
to DIC benefits pursuant to 38 U.S.C.A. § 1151 because the 
veteran's death was not due to negligent or inadequate 
treatment by the VA medical center (MC).  The appellant 
perfected an appeal of that decision.

The appellant's appeal was previously before the Board in 
March 2001, at which time the Board remanded the appeal to 
the RO for additional development.  That development has been 
completed to the extent possible and the case returned to the 
Board for further consideration of the appeal.

The Board notes that in an April 1999 rating decision the RO 
denied entitlement to service connection for the cause of the 
veteran's death, which is an alternative means of 
establishing entitlement to DIC benefits.  38 U.S.C.A. § 1310 
(West 2002).  In her August 1999 notice of disagreement the 
appellant did not express any disagreement with that 
determination; she has limited the scope of her appeal to the 
issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  See Jarvis v. West, 12 Vet. App. 559 (1999) 
(defining the scope of a notice of disagreement is a factual 
issue, based on the contents of the document).  The Board's 
decision will, therefore, be limited to the issue as shown on 
the title page.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
identified by the appellant.

2.  The veteran died in February 1999 due to cardiogenic 
shock that was caused by a myocardial infarction.

3.  At the time of his death the veteran was hospitalized at 
the VAMC.

4.  The veteran's death was not caused by VA hospital care or 
medical or surgical treatment that involved carelessness, 
negligence, lack of proper skill, error of judgment, any 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was caused by 
the improper diagnosis of the condition resulting in his 
death, and that had the proper diagnosis been made and 
adequate care provided he would not have died.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the 
appellant's claim.  See Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002).  The Board further finds that 
development of the issue on appeal has proceeded in 
accordance with the laws and regulation.  See, in general, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 
5103A (West 2002)); 38 C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform the appellant which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159 (b) (2002).  

The RO provided the appellant a statement of the case in 
September 1999 and a supplemental statement of the case in 
September 2002.  In those documents the RO informed the 
appellant of the statutory requirements for establishing 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151, 
and the rationale for determining that the evidence she had 
then submitted did not show that those requirements were met.  
In the September 2002 supplemental statement of the case the 
RO also informed the appellant of the provisions of 38 C.F.R. 
§ 3.159 regarding VA's duty to inform her of the evidence 
needed to substantiate her claim and to assist her in 
obtaining that evidence, and her responsibility to identify 
the evidence that is relevant to her claim.  

In the February 2001 remand the Board informed the appellant 
of the deficiencies in the available evidence and the 
additional evidence needed to substantiate her claim.  In a 
June 2001 notice the RO informed the appellant of the 
evidence needed to substantiate her claim by instructing her 
to identify all of the medical care providers who had treated 
the veteran from February 1998 to February 1999, and to 
provide authorizations for the release of medical information 
for each such provider.  In an April 2002 notice the RO 
informed the appellant of the specific evidence required to 
establish entitlement to DIC benefits, what VA would do to 
assist her in developing that evidence, and the information 
and/or evidence that she was required to submit to 
substantiate her claim.  The appellant responded by 
identifying the veteran's medical care providers back to 
1983.

The RO notified the appellant that her case was being sent to 
the Board, and informed her that any additional evidence that 
she had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
appellant of the evidence needed to substantiate her claim.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain the veteran's service medical records, if relevant 
to the claim; other relevant records pertaining to service; 
VA medical records; and any other relevant records held by 
any other source.  The appellant is also required to provide 
the information necessary to obtain this evidence.  In a 
claim for compensation benefits, VA will obtain a medical 
opinion which includes a review of the evidence of record if 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2002).  

The claims file includes extensive medical records pertaining 
to the veteran dating from 1972, which were primarily 
obtained in conjunction with multiple claims filed during the 
veteran's lifetime.  The case was remanded to the RO in 
February 2001 in order to obtain his medical records for the 
year preceding his death, including VA treatment records.  
The RO requested the treatment records from the VAMC, but the 
fourth volume of the medical records, which presumably 
included the records for the year preceding his death, could 
not be located.  The RO then included in the claims file a 
print-out of the veteran's VA treatment records that were 
maintained online, which include the hospital summary 
pertaining to his final hospitalization.  The RO also 
obtained the private medical records identified by the 
appellant, which are generally duplicative of the evidence 
already of record or are otherwise not relevant to the issue 
of the circumstances surrounding his death.

As previously stated, in a claim for compensation benefits 
the duty to assist includes obtaining a medical opinion if VA 
determines that such an opinion is necessary to make a 
decision on the claim.  A medical opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).  In the instant appeal 
neither the RO nor the Board obtained a medical opinion 
regarding any misdiagnosis of the veteran's condition or the 
sufficiency of care provided prior to his death.  Given the 
nature of the appellant's contentions, however, and the 
extensive medical records already included in the claims 
file, the Board finds that the medical evidence of record is 
sufficient to resolve the issue on appeal.  Specifically, the 
report of the veteran's final hospitalization in February 
1999 documents the circumstances resulting in the 
hospitalization, the diagnosis of his condition, the care he 
received, and the reason for his death.  An additional  
medical opinion is not, therefore, necessary to make a 
decision on the appellant's claim.

The appellant has been accorded the opportunity to present 
evidence and argument, and has done so.  The appellant has 
not indicated the existence of any other evidence that is 
relevant to her appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the appellant's claim and that no reasonable possibility 
exists that any further assistance would aid her in 
substantiating her claim.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001).
Relevant Laws and Regulations

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  
38 U.S.C.A. § 1310 (2002).  DIC benefits shall be awarded for 
a "qualifying death" of a veteran in the same manner as if 
the death were service connected.  The veteran's death will 
be considered a "qualifying death" if the death was not the 
result of the veteran's own willful misconduct and the death 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by VA by a VA employee or in a VA facility.  In 
order to constitute a "qualifying death" the proximate cause 
of death must have been (1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the facility furnishing the care, treatment, 
or examination, or (2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

The statute pertaining to compensation for disability or 
death resulting from VA hospital care, treatment, or 
examination was revised in September 1996 to include the 
"fault" requirement described above.  The change in the 
statute applies to all claims filed on or after October 1, 
1997.  Departments of Veterans Affairs and Housing and Urban 
Development and Independent Agencies Appropriations Act of 
1997, Pub. L. No. 104-204, § 422, 110 Stat. 2927 (Sept. 26, 
1996).  The statute was revised in order to overrule the 
decision of the Supreme Court in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that the VA regulation implementing 
38 U.S.C. § 1151, 38 C.F.R. § 3.358, was in conflict with the 
statute by requiring fault on the part of the VA medical care 
providers.

In March 1995 VA revised 38 C.F.R. § 3.358 to comply with the 
Gardner decision.  Following the change in the statute in 
September 1996, VA issued revised regulations at 38 C.F.R. 
§§ 3.361-3.363 to implement the "fault" requirement.  The 
revised regulations were, however, rescinded in January 1999 
on the basis that the regulations had been implemented 
without notice and comment.  See Additional Disability or 
Death Due to Hospital Care, Medical or Surgical Treatment, 
Examination, or Training and Rehabilitation Services, 64 Fed. 
Reg. 1131-1132 (Jan. 8, 1999).  Due to the change in the 
statute, 38 C.F.R. § 3.358 is no longer valid for 
adjudicating claims based on the provisions of 38 U.S.C.A. 
§ 1151.  The appellant's claim will, therefore, be 
adjudicated based only on the provisions in the statute, as 
described above.

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102 (2002).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Factual Background

Treatment records from the Rankin General Hospital show that 
in August 1983 the veteran, who had a history of severe 
hypertension, experienced his first episode of angina.  He 
was again hospitalized due to a complaint of chest pain in 
March 1985, when diagnostic testing revealed evidence of 
cardiac insufficiency.  He was then transferred to the 
Mississippi Baptist Medical Center for a cardiac 
catheterization with a diagnosis of unstable angina, to rule 
out a myocardial infarction.

The cardiac catheterization revealed severe diffuse coronary 
atherosclerosis, with 90 percent stenosis of the proximal 
left anterior descending artery, 80 percent stenosis of the 
right coronary artery, 50 percent stenosis of the left main 
artery, and total occlusion of a marginal branch of the 
circumflex artery.  The veteran then underwent coronary 
artery bypass surgery as to those arteries.  He recovered 
well from the surgery, and was discharged from the hospital 
in April 1985 with diagnoses of atherosclerotic heart disease 
with angina pectoris and hypertension.

Private and VA treatment records show that the veteran 
continued to receive regular treatment for the coronary 
artery disease, including treatment by the VAMC in Jackson, 
Mississippi, since at least November 1988.  In August 1995 he 
was again hospitalized due to chest pain of increased 
frequency over the previous two to three weeks.  The 
admitting physician then noted that he had a history of 
hypertension; diabetes mellitus; and atherosclerotic 
cardiovascular disease, status post four-vessel coronary 
artery bypass graft, and a myocardial infarction.  It is not 
clear from the available evidence when this referenced 
myocardial infarction occurred.  A cardiac catheterization 
was again performed, which showed significant disease of the 
left anterior descending branch of the coronary artery, mild 
disease of the right coronary artery, and a patent oblique 
marginal branch.  The cardiologists at the Jackson VAMC 
thought the veteran was a candidate for additional bypass 
surgery, and arrangements were made to transfer him to the 
VAMC in Birmingham, Alabama, for the surgery.  On further 
review by the cardiologists in Birmingham, however, it was 
determined that his condition was not operable.  He was then 
given a medical regimen that his physicians indicated would 
"help to sustain" him.  He was instructed to report to the 
nearest facility if he developed persistent chest pain or any 
changes in the chest pain.

The veteran continued to receive medication for 
arteriosclerotic cardiovascular disease, in addition to 
multiple other medical problems.  A myocardial perfusion 
thallium scan in August 1998 showed large abnormal areas in 
the apex, anterior wall, lateral wall, and inferoseptal 
regions of the heart.  The only area of normal perfusion was 
a portion of the anteroseptal wall.  Those findings were 
found to be indicative of myocardial ischemia.

The hospital summary pertaining to the veteran's final 
hospitalization reveals that he presented to the hospital on 
February 11, 1999, with a chief complaint of shortness of 
breath of 12 hours duration.  He had had intermittent 
episodes of chest pain during the previous week, and on the 
previous day had had the worst episode of chest pain.  The 
treating physician noted that he had had a four-vessel 
coronary artery bypass graft in 1985.  An X-ray study on 
admission showed congestive heart failure, and an 
electrocardiogram (EKG) was found to be indicative of a 
sputtering infarct pattern.  He was admitted to the intensive 
care unit, given Heparin, and observed for arrhythmias 
resulting from a myocardial infarction.

He continued to decline during the course of the 
hospitalization, and a consultation with the cardiology 
service resulted in the conclusion that he had an ejection 
fraction of less than 15 percent.  His blood pressure 
gradually deteriorated, resulting in a prognosis the treating 
physician characterized as "grim."  In spite of this 
prognosis the family requested that all life-saving measures 
be given, and on the morning of February 16 he was placed on 
mechanical ventilation.  Regardless of these efforts on the 
morning of February [redacted] he was found to be without vital 
signs, and was pronounced dead.

The death certificate shows that he died February [redacted], 1999.  
The immediate cause of death was cardiogenic shock, of 
24 hours duration, due to or as a consequence of a myocardial 
infarction.  The interval between the onset of the myocardial 
infarction and death was seven days.


Analysis

As previously stated, the appellant contends that the 
veteran's condition was "misdiagnosed" when he entered the 
hospital in February 1999, resulting in improper and 
inadequate medical treatment.  The medical evidence shows, 
however, that he was known to have coronary artery disease 
when he entered the hospital on February 11, and on admission 
diagnostic testing revealed that he had experienced a 
myocardial infarction.  The death certificate indicates that 
he died as the result of a myocardial infarction.  There is 
no probative evidence reflecting a diagnosis other than a 
myocardial infarction, or showing that any other disease or 
injury caused his death.  

The only evidence of record indicating that the veteran's 
condition was "misdiagnosed" is the appellant's assertion.  
As a lay person, however, the appellant is not competent to 
provide evidence of a medical diagnosis.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The appellant's statements are 
not probative, therefore, of the veteran's medical condition 
being "misdiagnosed."

The only reference the appellant has made to improper or 
inadequate medical treatment consists of the veteran having 
been treated in a medical intensive care unit, rather than a 
cardiac care unit, and not having been cared for by a 
cardiologist.  The treating physician admitted the veteran to 
the medical intensive care unit, and was more qualified to 
determine which facility at the VAMC was best equipped to 
provide his care than was the appellant.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical opinion evidence is based on examination of the 
patient, knowledge and skill in analyzing the data, and the 
medical conclusion reached).  The appellant's assertion that 
the veteran would still be alive had he been treated in a 
cardiac care unit is purely speculative and in conflict with 
the medical evidence documenting the severity of his cardiac 
disease.

Regardless of whether he was treated by a cardiologist or in 
a cardiac care unit, it was known that he had had a 
myocardial infarction and he was treated for a myocardial 
infarction.  The medical evidence shows that the cardiology 
service was consulted regarding the veteran's condition, and 
that the cardiology service provided guidance in the care to 
be given and the prognosis of his condition.  The appellant 
has not pointed to any action or inaction by the medical care 
providers that could represent carelessness, negligence, lack 
of proper skill, error of judgment, or any similar instance 
of fault that caused the veteran's death.

In addition, the medical evidence shows that death due to the 
myocardial infarction was an event that was reasonably 
foreseeable.  When the veteran entered the hospital in 
February 1999 he had a history of significant coronary artery 
disease with stenosis of multiple vessels that were found to 
be inoperable more than three years earlier.  Testing during 
the final hospitalization revealed an ejection fraction of 
less than 15 percent.  The Board notes that according to the 
rating criteria for arteriosclerotic heart disease, an 
ejection fraction of less than 30 percent represents total 
disability.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2002).  
Presumably, an ejection fraction of less than 15 percent is 
indicative of even more severe disability.  The medical 
evidence shows that in addition to coronary artery disease 
with a myocardial infarction and congestive heart failure, 
status post coronary artery bypass, the veteran suffered from 
a seizure disorder, hypertension, a cerebral infarction with 
residual dementia, diabetes mellitus, and Meniere's disease.  
Based on the clinical and diagnostic findings, his treating 
physician characterized his prognosis as "grim," which is 
indicative of the opinion that he was not likely to survive.  
The medical evidence shows, therefore, that death due to the 
myocardial infarction, which was the reason for his 
hospitalization, was foreseeable.

In summary, the probative evidence indicates that the medical 
care the veteran received at the VAMC in February 1999 did 
not involve carelessness, negligence, lack of proper skill, 
error of judgment, any similar instance of fault on the part 
of VA, or an event not reasonably foreseeable.  For that 
reason the Board has determined that the preponderance of the 
evidence is against the appellant's claim to establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151 
based on the veteran's death having resulted from VA 
treatment.


ORDER

The appellant's claim of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1151 is denied.




________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

